Citation Nr: 1450491	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-48 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left finger disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014 the Veteran testified before the undersigned Veterans Law Judge at a hearing at the VA RO.  A copy of the transcript is associated with the claims file.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran does not have a left finger disability or back disability that is etiologically related to her active duty service.

2.  Giving her the benefit of the doubt, the Veteran's left foot disability and rhinitis are etiologically related to her active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left finger and back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left foot disability and rhinitis are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claims may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Left Finger and Back Disabilities

The Veteran asserts that she initially injured her left finger and back during active duty service and that they have hurt continuously since that time.

A review of the service treatment records shows that the Veteran was treated for a sprain of the fourth digit of the left hand in April 1991 and a back strain in February 1992.  On the Veteran's September 1992 separation examination she was evaluated as clinically normal.  

On her September 1992 separation report of medical history she specifically checked "no" in response to the question of whether she had recurrent back pain or joint problems.  

Importantly, she checked "yes" in response to the question of whether she had "hay fever", indicating she took some time to address this report.   

In this regard, the Veteran's own actions indicate that any strain or sprain in service resolved before separation.  Simply stated, the Veteran has provide factual evidence against her own claims.

Post-service VA and private treatment records show treatment for a back strain in June 1999.  There was no treatment for, or complaints of, finger pain.  

In April 2014 the Veteran was afforded a VA examination.  After a physical examination the examiner noted that the Veteran's fingers of her left hand were normal and no condition was identified.

The examiner also diagnosed arthritis and mild disc narrowing of the back.  The examiner reviewed the claims file and the Veteran's reported history and opined that the Veteran's back disability is a "new and separate condition" and "is not caused by her service connected strain."  Therefore it "was less likely than not (less than 50 percent probability) incurred in or caused by" her active duty service.

Preliminarily, the Board notes that threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Veteran has complained of finger pain.  However, pain by itself is not a disability capable of being service connected.  Without additional medical evidence showing an actual disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

With regard to the Veteran's claim for service connection for a back disability, the only evidence of record suggesting a connection between the Veteran's back disability and her in-service injury is the Veteran's own testimony.  Although the Veteran may sincerely believe that her back disability is related to her in-service back strain, the issue of whether the Veteran has a current disability as a result of an in-service injury falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is competent to report symptoms of back pain.  However, based on the complexity of the medical question, the Board finds that the Veteran cannot provide a specific diagnosis of a back disability and cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The failure of the Veteran to report recurrent back pain at separation from active duty service provides highly probative evidence that the Veteran has not had consistent back pain since her in-service injury, especially as she identified other problems at that time, and that fact that there is no evidence of a problem until years after service only support this finding.  The medical opinion simply provides more evidence against this claim. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for a left finger disability and back disability is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Foot Disability and Rhinitis 

The Veteran asserts that she has bunions and rhinitis (claimed as allergies) as a result of her active duty service.

A review of the Veteran's service treatment records shows treatment for left foot pain in service and notations of hay fever (also known as allergic rhinitis).

Post-service VA treatment records show a current diagnosis of left foot bunions and allergies.

In light of the Veteran's in-service treatment for left foot pain and hay fever, and her post-service treatment for left foot bunions and allergies, the Board gives the Veteran the benefit of the doubt and finds that service connection for a left foot disability and rhinitis is warranted.  Further discussion of the evidence is simply not warranted.

The nature and extent of these disabilities are not currently before the Board.

Duties to Notify and Assist

Preliminarily, the Board notes that the Veteran's claims for entitlement to service connection for a left foot disability and rhinitis were granted in full.  A discussion of the duties to notify and assist as they apply to these claims is unnecessary.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in September and November 2009 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examinations and the Veteran's statements.  

The Veteran has also been afforded adequate examinations on the issues of service connection for a left finger and back disability.  VA provided the Veteran with an examination and opinion in April 2014.  As discussed above, the examination and opinion are more than adequate.  The Veteran's history was taken and a complete examination was conducted.  The examination report and opinion was given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded an adequate examination on the issues of entitlement to service connection for a left finger and back disability.  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the August 2014 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the appellant's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

Entitlement to service connection for a left finger disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a left foot disability is granted.

Entitlement to service connection for rhinitis is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


